
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 538
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2012
			Mr. Israel (for
			 himself, Mr. Rangel,
			 Ms. Lee of California,
			 Ms. Linda T. Sánchez of California,
			 Mr. Cummings,
			 Mr. Boswell,
			 Mr. Connolly of Virginia,
			 Ms. DeGette,
			 Mr. Costa,
			 Mr. Payne,
			 Mr. Levin,
			 Mr. McIntyre,
			 Mr. Cicilline,
			 Ms. Speier,
			 Mr. Fitzpatrick,
			 Ms. McCollum,
			 Mr. Cooper,
			 Mr. Grijalva,
			 Mr. Higgins,
			 Mr. Frank of Massachusetts,
			 Mr. Kissell,
			 Mr. Faleomavaega,
			 Mr. Turner of New York,
			 Mr. Polis,
			 Mr. Cohen, and
			 Ms. Bordallo) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for designation of
		  February 4, 2012, as National Cancer Prevention Day.
	
	
		Whereas National Cancer Prevention Day is a day to remind
			 us that when looking at cancer we need to look at prevention and reducing risks
			 for human health and the environment;
		Whereas when we work to prevent cancer risks, it impacts
			 human health, the environment, and the economy;
		Whereas cancer is one of the leading causes of death
			 around the world and has touched the lives of nearly everyone, either directly
			 or indirectly;
		Whereas the disease is the cause of nearly 1 out of every
			 4 deaths in the United States;
		Whereas by the end of 2011, 1,596,670 new cases were
			 diagnosed across the United States;
		Whereas more than 1,500 cancer-related deaths per day are
			 expected throughout the year for a total of approximately 571,950; and
		Whereas February 4, 2012, would be an appropriate date to
			 designate as Cancer Prevention Day: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of National Cancer
			 Prevention Day;
			(2)recognizes all efforts to raise the
			 awareness for the reduction of cancer risks; and
			(3)recognizes the devastating effect cancer
			 has on families and wishes to expand knowledge, encourage early detection, and
			 work with friends in the medical and scientific fields to put an end to this
			 deadly disease.
			
